Citation Nr: 1421865	
Decision Date: 05/15/14    Archive Date: 05/29/14

DOCKET NO.  11-18 514	)	DATE
	)
		)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for an acquired psychiatric disorder, to include PTSD, major depressive disorder, and anxiety.

3.  Entitlement to service connection for bilateral hearing loss.

4.  Entitlement to service connection for tinnitus, to include as secondary to the non-service-connected bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Oregon Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Jose, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1968 to May 1970.

This appeal to the Board of Veterans' Appeals (Board) arises from two rating decisions of the Department of Veterans Affairs (VA) Regional Offices (RO) in Seattle, Washington and Portland, Oregon.  A May 2008 rating action from the Seattle RO continued the denial of the Veteran's claim of entitlement to service connection for PTSD.  A March 2009 rating action from the Portland RO denied entitlement to service connection for bilateral hearing loss and tinnitus.  After the Veteran submitted 2 notices of disagreement for each rating decision, the RO merged the claims and issued a combined statement of the case in May 2011.

The RO has thus far characterized the claim on appeal as limited to PTSD. However, it appears from the record that the Veteran has been diagnosed with acquired psychiatric disabilities other than PTSD, to include major depressive disorder and anxiety.  Accordingly, the scope of the appeal has been expanded, in light of the decision of the United States Court of Appeals for Veterans Claims (Court) in Clemons v. Shinseki, 23 Vet. App. 1 (2009) (indicating that a veteran's claim for service connection should not be limited to consideration of a specific diagnosis where the pleadings and evidence suggest a claim of broader scope).

It appears that the RO has determined that new and material evidence has been received to reopen the Veteran's claim for service connection for PTSD.  However, the Board is required to consider that question independently.  See 38 U.S.C.A. § 7104(b); Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

With respect to the matter of the Veteran's entitlement to service connection for acquired psychiatric disorders other than PTSD, the Board notes that that claim has not been the subject of a prior final denial.  As such, it is properly characterized as an original claim.  See, e.g., Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008); Ephraim v. Brown, 82 F.3d 399 (Fed. Cir. 1996).  Accordingly, and in light of the Board's decision herein reopening the claim for service connection for PTSD, the issues on appeal have been recharacterized as set forth above, on the title page.

The Board has reframed the tinnitus issue based on a March 2009 VA examiner's opinion, which opined that the Veteran's tinnitus is a symptom of his hearing loss.

The Veteran was afforded an informal hearing before a Decision Review Officer (DRO) at the RO in July 2010, which is documented in the claims file.  The Veteran was also afforded a formal hearing before the undersigned Veterans Law Judge at a Travel Board hearing conducted at the RO in March 2012.  A transcript of that hearing is also contained in the claims file.

The Board notes that, in addition to the paper claims file, there is an electronic (Virtual VA) file associated with the Veteran's claim.  All files on Virtual VA are either duplicative of the paper file or are not relevant to the issues on appeal.

The Veteran's representative submitted a private audiological evaluation in July 2010 after the claim was certified to the Board.  The Veteran did not include a waiver of initial review by the RO.  However, the Board finds that this evidence is not pertinent to the Veteran's request to reopen his claim for service connection for PTSD.  Furthermore, in light of the need to remand the issues of service connection to bilateral hearing loss and tinnitus, the RO will have an opportunity to consider this evidence.  See 38 C.F.R. § 20.1304(c).

The Board's present decision is limited to the matter of whether new and material evidence has been received to reopen the Veteran's previously denied claim for service connection for PTSD.  For the reasons set forth below, the claims for service connection to bilateral hearing loss, tinnitus, and an acquired psychiatric disorder- to include PTSD, major depressive disorder, and anxiety-are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ) via the Appeals Management Center (AMC).


FINDINGS OF FACT

1.  By a December 1999 rating decision, the RO denied service connection for PTSD; the Veteran was notified of the denial in January 2000.

2.  The Veteran did not initiate an appeal of the RO's decision within one year of the notification of the denial; nor was any new and material evidence received within a year.

3.  Additional evidence received since the RO's December 1999 decision is not cumulative or redundant of the evidence of record at the time of that decision, relates to an unestablished fact necessary to substantiate the claim for service connection for PTSD, and raises a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The RO's December 1999 rating decision denying service connection for PTSD is final.  38 U.S.C.A. §§ 7105 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.156, 20.200, 20.201, 20.302, 20.1103 (2013).

2.  New and material evidence has been received to reopen the Veteran's claim for service connection for PTSD.  38 U.S.C.A. §§ 1110, 5108 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.303, 3.156 (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013). 

As the Board has determined that the Veteran has submitted new and material evidence with regard to his claim for service connection for PTSD, an extended discussion of the duties to notify and assist particular to a claim to reopen is not necessary.  See Kent v. Nicholson, 20 Vet. App. 1 (2006) (outlining the notice requirements for claims to reopen).  

II.  New and Material Evidence

Under applicable law, service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. §1110 (West 2002 & Supp. 2013); 38 C.F.R. § 3.303(a) (2013).  Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).

In the present case, the RO, by a decision entered in December 1999, denied the Veteran's claim for service connection for PTSD on grounds that the evidence then of record did not contain a diagnosis of PTSD.  In January 2000, the RO notified the Veteran of its decision, and of his appellate rights, but he did not initiate an appeal of the RO's decision within one year.  Nor was any new and material evidence received within a year.  38 C.F.R. § 3.156(b) (2000).  As a result, the RO's decision became final.  38 U.S.C.A. §§ 7105 (West Supp. 2000); 38 C.F.R. §§ 3.156, 20.200, 20.201, 20.302, 20.1103 (2000).  Accordingly, the claim may now be considered on the merits only if new and material evidence has been received since the time of the prior adjudication.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2013); 38 C.F.R. § 3.156(a) (2013); Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

For claims to reopen filed on or after August 29, 2001-such as the Veteran's claim-evidence is considered "new" if it was not previously submitted to agency decision makers.  "Material" evidence is existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  "New and material evidence" can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2013).  In determining whether evidence is new and material, the "credibility of the evidence is to be presumed."  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The United States Court of Appeal for Veterans Claims (Court) has held that the determination of whether newly submitted evidence raises a "reasonable possibility of substantiating the claim" should be considered a component of what constitutes new and material evidence, rather than a separate determination to be made after the Board has found that evidence is new and material.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  The Court has also held that new evidence would raise a reasonable possibility of substantiating the claim if, when considered with the old evidence, it would at least trigger the Secretary's duty to assist by providing a medical opinion.  Id.

Here, pertinent evidence received since the time of the RO's December 1999 rating decision includes private treatment records, dated in February 2009, and VA treatment records from March 2009 to July 2009.  Both the private and VA treatment records contain diagnoses of PTSD.  This evidence was not before adjudicators when the Veteran's claim was last denied in December 1999, and it is not cumulative or redundant of the evidence of record at the time of that decision.  It also relates to establishing whether the Veteran may have a current diagnosis of PTSD, which is an unestablished fact necessary to substantiate his claim for service connection, and raises a reasonable possibility of substantiating the claim.  Accordingly, the claim is reopened.

As new and material evidence has been received, the previously denied claim of entitlement to service connection for PTSD is reopened.


ORDER

As new and material evidence has been received, the previously denied claim of entitlement to PTSD is reopened.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Once VA undertakes the effort to provide an examination when developing a service-connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant as to why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

BILATERAL HEARING LOSS AND TINNITUS

The Veteran's representative submitted new evidence after the May 2011 supplemental statement of the case.  This evidence consists of a July 2010 private audiological examination, which notes that the Veteran reported that his tinnitus and hearing loss began in 1968.  This additional evidence must be considered by the RO before further appellate review may be undertaken.  See 38 C.F.R. §§ 19.31, 19.37, 20.1304. 

During the March 2012 Board hearing, the Veteran reported in-service noise exposure, which he asserts is related to his current hearing loss and tinnitus.  He identified noise exposure from helicopters, rockets, and mortars.  He also reported ringing in his ears and hearing loss that would come and go during service.  The Veteran reported that he had post-service occupational and recreational noise exposure, but wore protective hearing, except on a few occasions.  

The Board acknowledges the statements from the Veteran with regard to his noise exposure experienced during service and finds such statements credible and concedes that the Veteran likely had noise exposure during service.  He is also competent and credible to attest to his symptomatology associated with hearing loss and tinnitus.

The Veteran was afforded a VA examination in March 2009, in which the examiner diagnosed the Veteran with bilateral hearing loss and tinnitus.  The March 2009 examiner opined that the Veteran's hearing loss and tinnitus were less likely than not related to in-service noise exposure, and more likely caused by longstanding civilian and recreational history of excessive noise exposure.  The examiner's rationale stated that her opinion was based on clinical experience and evidence from the record and the Veteran.  

The Board finds the March 2009 VA examiner's opinion inadequate because it does not provide any explanation as to why the Veteran's tinnitus and bilateral hearing loss was more likely to be caused by post-service noise exposure and not by his service.  See Stefl v. Nicholson, 21 Vet. App. 120 (2007) (holding that a medical opinion does not hold probative value when it fails to provide sufficient detail and rationale to allow the Board to make a fully informed evaluation of the disability).  Therefore, an addendum to this examination should be obtained, so that additional rationale and discussion can be provided.  See Barr, supra.

The Board notes that the March 2009 examiner also opined that the Veteran's tinnitus is as likely as not a symptom associated with hearing loss.  The Board is required to consider all issues raised either by the claimant or by the evidence of record.  Robinson v. Mansfield, 21 Vet. App. 545, 552 (2008).  When determining service connection, all theories of entitlement, direct and secondary, must be considered.  Szemraj v. Principi, 357 F.3d 1370, 1371 (Fed. Cir. 2004).

Given the March 2009 examiner's opinion that the Veteran's tinnitus is as likely as not a symptom associated with hearing loss, the Veteran should be sent a new letter notifying him of the information and evidence necessary to substantiate a claim of service connection on a secondary basis to comply with the Veterans Claims Assistance Act of 2000 (VCAA).  See Pub. L. No. 106-475, 114 Stat. 2096 (2000); 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311   (Fed. Cir. 2007).

ACQUIRED PSYCHIATRIC DISORDER

In regards to the Veteran's PTSD claim, 38 C.F.R. § 3.304(f) has recently been revised to read "If a stressor claimed by a Veteran is related to the Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of [PTSD] and that the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor."

The Veteran contends that he currently suffers from an acquired psychiatric disorder-to include PTSD, major depressive disorder, and anxiety-as a result of his service in the Republic of Vietnam.  According to VA and private treatment records, the Veteran has current diagnoses of PTSD, major depressive disorder, and anxiety.  See VA treatment records, dated in June 2009, and private treatment records, dated in February 2009.

In April 2011, the Veteran was afforded a VA examination to determine the nature and etiology of his acquired psychiatric conditions.  The examiner opined that the Veteran did not suffer from any mental disorders.  He also stated that the Veteran denied suffering from any mental illness and had no current need for therapy, medication, or any other treatment for a mental disorder.

In the March 2012 Board hearing, the Veteran testified that the examiner confronted him "with an attitude" and that he "shut down" during the examination.  The Veteran's representative also stated that the Veteran told the examiner that he was fine so he could leave the stressful examination.  Because the Veteran's treatment records contain diagnoses and treatment of several acquired psychiatric disorders and in light of the above statements, the Board finds that the April 2011 VA opinion is not consistent with the evidence of record and may not be an accurate representation of the Veteran's acquired psychiatrist disabilities.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (A medical opinion based upon an inaccurate factual premise is not probative).  Therefore, the Board finds that a new examination is necessary to identify and determine the nature and etiology of any acquired psychiatric disorders that the Veteran may have.  See Barr, supra.

The Veteran's claims file also indicates that private treatment records may remain outstanding.  VA treatment records, dated in May 2009, indicate that the Veteran sought treatment for his PTSD at the Iris Clinic in Hillsboro, Oregon on more than 6 occasions.  However, the claims file only contains a clinic summary report from the Iris Clinic.  When put on notice of the existence of private medical records, VA must attempt to obtain those records before proceeding with the appeal.  See Lind v. Principi, 3 Vet.App. 493, 494 (1992); Murincsak v. Derwinski, 2 Vet.App. 363 (1992).  While this case is in remand status, the AOJ must attempt to obtain any available private treatment records from the identified sources.

The Veteran's representative also stated that the Veteran sought treatment for PTSD at the Vet Center in Salem, Oregon.  Therefore, given the amount of time that will pass during the processing of this remand, all updated Vet Center and VA treatment records should be obtained and associated with the claims file.


Accordingly, the case is REMANDED for the following action:

1.  Send a new VCAA notice letter to the Veteran.  The letter should notify him of the information and evidence necessary to substantiate his claims on appeal, to specifically include service connection for tinnitus, as secondary to non-service connected bilateral hearing loss.  The letter should also contain notice of the manner in which both disability ratings and effective dates are assigned for awards of disability benefits.  See Dingess/Hartman, 19 Vet. App. at 473.  The Veteran should be given an opportunity to respond to the notice, and any additional information or evidence received should be associated with the claims file.

2.  The Veteran should be given an opportunity to identify any non-VA healthcare provider that treated him for any of his claimed disorders, to include the Iris Clinic in Hillsboro, Oregon.

If the Veteran provides the appropriate authorizations to obtain any records, all reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

3.  The AOJ should obtain any additional VA treatment records from the Salem, Oregon Vet Center and the Portland, Oregon VA Medical Center (VAMC). 

4.  Then, obtain an addendum to the March 2009 VA audiological examination.  The entire claims file must be made available to the VA examiner.  Pertinent documents should be reviewed, including service treatment records (if available), VA and private treatments records, and the statements of the Veteran.  Advise the examiner that noise exposure in service has been conceded. 

The examiner should offer an opinion as to whether it is at least as likely as not (50/50 probability) that any diagnosed hearing loss and/or tinnitus had its onset in service, is related to service or a service-related disability, or was aggravated by service or a service-connected disability.  

The examiner should specifically consider the Veteran's lay statements regarding noise exposure during and after service and consider the July 2010 private audiological examination, which states that the Veteran reported that his tinnitus and bilateral hearing loss began in 1968.

A detailed rationale for this opinion must be provided, and it must discuss the Veteran's post-service history, including hearing loss and noise exposure.

All necessary diagnostic testing should be conducted and commented upon by the examiner.  All opinions should be supported by a clear rationale, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

5.  Upon completion of the above, the AOJ should schedule the Veteran for an appropriate psychiatric examination to identify the precise nature of any and all psychiatric disorder(s) that the Veteran may have, and to determine whether any diagnosed disorder(s) is/are related to service.  The April 2011 VA examiner should not be selected to conduct the new examination.

Based on examination findings, as well as a review of the claims file, including treatment records, private medical records, the Veteran's statements and a copy of this Remand, the examiner is requested to render opinions as to the following:

a) Does the Veteran currently have a psychiatric disorder-to include PTSD, major depressive disorder, and anxiety-and, if so, what psychiatric disorder(s) does he have under DSM-IV standards? 

b) If a diagnosis of PTSD is made, is it as likely as not that the diagnosis is due to a claimed in-service incident, namely the Veteran's accounts of: 
(i) guarding the perimeter line and going out on patrol while stationed in Vietnam and
(ii) experiencing rocket and bombing attacks on his compound while stationed in Vietnam? 

The examiner should also comment on whether the Veteran's reported stressors involved a state of fear, helplessness or horror.

c) For all other acquired psychiatric disorders, did the Veteran's non-PTSD, psychiatric disorder(s) as likely as not:
(i) develop during service, or 
(ii) develop due to any incident or event that occurred during service? 

The VA examiner should consider the Veteran's claimed in-service incidents of: 
(i) guarding the perimeter line and going out on patrol while stationed in Vietnam and
(ii) experiencing rocket and bombing attacks on his compound while stationed in Vietnam.

A complete explanation must be given for all opinions and conclusions expressed.  The examiner is directed to reconcile his or her opinions with any on file that may conflict and should specifically note the findings of the VA treatment records, dated in June 2009, and private treatment records, dated in February 2009.

6.  After completing the above actions and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated. 

If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order. The Board intimates no opinion as to the outcome of this case.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


